UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

BYRON SMITH,                                    :
                                                :
                        Petitioner,             :
                                                :
                v.                              :       Civil Action No.:       10-0464 (RMU)
                                                :
FEDERAL BUREAU OF PRISONS,                      :
                                                :
                        Respondent.             :

                                      MEMORANDUM ORDER

                            TRANSFERRING THIS CASE TO THE
               UNITED STATES DISTRICT COURT FOR THE DISTRICT OF ARIZONA

        The petitioner, who is currently incarcerated at the United States Penitentiary in Tucson,

Arizona, alleges that the Federal Bureau of Prisons (“BOP”) has failed to award him

institutional, educational and meritorious good time credit toward service of his sentence. See

generally Pet. Had the BOP properly awarded him credit, the petitioner contends, his term of

imprisonment would be “greatly reduce[d].” Id. at 8.

        Habeas actions are subject to jurisdictional limitations. See, e.g., Braden v. 30th Judicial

Circuit Ct. of Ky., 410 U.S. 484, 494 (1973). The proper respondent in a habeas corpus action is

the petitioner’s warden. Rumsfeld v. Padilla, 542 U.S. 426, 434-35 (2004); Blair-Bey v. Quick,

151 F.3d 1036, 1039 (D.C. Cir. 1998) (citing Chatman-Bey v. Thornburgh, 864 F.2d 804, 810

(D.C. Cir. 1988)). “[A] district court may not entertain a habeas petition involving present

physical custody unless the respondent custodian is within its territorial jurisdiction.” Stokes v.

U.S. Parole Comm’n, 374 F.3d 1235, 1239 (D.C. Cir. 2004). Because the petitioner in this case

is incarcerated in the District of Arizona, the court will transfer this matter to that district. See

id.
       Accordingly, it is this 7th day of May, 2010, hereby

       ORDERED that this action is TRANSFERRED to the United States District Court for

the District of Arizona.

       SO ORDERED.


                                                     RICARDO M. URBINA
                                                    United States District Judge




                                                2